THE COURT.
This was an action to quiet title, in which judgment was rendered in favor of the defendants, and the plaintiff appeals.
It is conceded by the respondents in open court that the evidence is insufficient as a matter of law to support the finding of title in the defendants as made by the trial court; and it is also conceded that the plaintiff was in possession of the property in suit at the time the action was commenced, and that such possession, as against a person who had no better title or no title at all, should' have compelled a finding in favor of the plaintiff. That being so, there remains nothing for this court to do but to reverse the case upon that point alone.
The point decided being determinative of the entire case, there is no necessity to discuss the other points presented.
It is ordered that the judgment be and the same is hereby reversed and the cause remanded for a new trial.